DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,186,902 in view of Yuse et al. (JP 2009-001872, previously cited). 
Both instant claim 1 and claim 9 of the ‘902 patent (including limitations from claim 1 of the ‘902 patent) recite a canted coil spring comprising a core wire formed of a steel having a pearlite structure; and a copper plating layer covering an outer peripheral (i.e. circumferential) surface of the core wire, the copper plating layer being copper or a copper alloy, wherein the steel contains 0.5 mass% or more and 1.0 mass% or less carbon, 0.8 mass% or more and 2.5 mass% or less silicon, and 0.3 mass% or more and 0.9 mass% or less manganese, the balance being iron and unavoidable (i.e. inevitable) impurities.
Instant claim 1 differs from claims 1 and 9 of the ‘902 patent insofar as reciting that the copper plating layer has a crystallite size of 220 ± 50 Å.  However, in a related field of endeavor, Yuse teaches a copper plating wire of a wire material (paragraph 0001), such as a PC steel wire, etc. (paragraph 0002).  Yuse teaches that the crystallite size of the copper plating is 50-250 Å (claim 7 prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  
As the instant application, the ‘902 patent, and Yuse are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘902 patent to include the crystallite size of the copper plating taught by Yuse as this range of crystallite size provides adhesion and current stability and is small enough to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.  The compositional ranges of the instant claims and those of the ‘902 patent overlap and the courts have held where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  As such, the limitations of the instant claims are patentably indistinct from those of the ‘902 patent.
Instant claim 4 recites where the steel further contains one or more elements selected from the group that includes 0.1 mass% or more and 1.8 mass% or less chromium, whereas claim 1 of the ‘902 patent recites wherein the steel further contains more than 0.5 mass% and 1.8 mass% or less chromium, which overlaps the instantly claimed range.  See MPEP 2144.05.
Instant claim 5 recites a hard layer disposed on an outer circumferential side of the copper plating layer and having a higher hardness than the copper plating layer, and claim 1 of the ‘902 patent recites a hard layer disposed adjacent an outer periphery (i.e. on an outer circumferential 
Both instant claim 6 and claim 3 of the ‘902 patent recite wherein the hard layer is a plating layer.
Both instant claim 7 and claim 4 of the ‘902 patent recite wherein the hard layer is a nickel layer or a chromium layer.
Both instant claim 10 and claim 2 of the ‘902 patent recite wherein a ratio of a thickness of the hard layer to a thickness of the copper plating layer is 1/10 or more and less than 1.
Both instant claim 11 and claim 6 of the ‘902 patent recite wherein an alloy region containing a metal element that constitutes the copper plating layer and a metal element that constitutes the hard layer is disposed (i.e. is formed) between the copper plating layer and the hard layer.
Both instant claim 12 and claim 7 of the ‘902 patent recite wherein the hard layer is a nickel layer, and the alloy region contains copper and nickel.
Both instant claim 13 and claim 5 of the ‘902 patent recite wherein the wire material (i.e. the canted coil spring) has a conductivity of 15% IACS or more and 50% IACS or less.
Both instant claim 14 and claim 8 of the ‘902 patent recite a gold layer, a silver layer, or a tin layer on a surface of the wire material (i.e. the canted coil spring).

Claims 1, 4, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 12, and 15 of copending Application No. 16/965,420 in view of Yuse et al. (JP 2009-001872, previously cited). 
Instant claim 1 recites a canted coil spring, whereas claim 15 of the ‘420 application recites a canted coil spring made of the copper-coated steel wire according to claim 1.  Both instant claim 1 and claim 1 of the ‘420 application recite a core wire made of (i.e. formed of) steel having a pearlite structure; and a coating layer covering a surface of the core wire and made of Cu or a Cu alloy (i.e. a copper plating layer formed of copper or a copper alloy and covering an outer circumferential surface of the core wire; these limitations are not patentably distinct); wherein the steel contains 0.5-1.0 mass% carbon, 0.1-2.5 mass% silicon, 0.3-0.9 mass% manganese, and the balance is iron and inevitable impurities.
Instant claim 1 differs from claims 1 and 15 of the ‘420 application insofar as reciting that the copper plating layer has a crystallite size of 220 ± 50 Å.  However, in a related field of endeavor, Yuse teaches a copper plating wire of a wire material (paragraph 0001), such as a PC steel wire, etc. (paragraph 0002).  Yuse teaches that the crystallite size of the copper plating is 50-250 Å (claim 7 and paragraph 0045) because smaller crystallite size may lead to a decrease in adhesion of the plated layer and a decrease in current stability of the wire and larger crystallite size cannot be stretched on the wire surface during wire drawing (paragraph 0045).  The crystallite size disclosed by Yuse overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  
As the instant application, the ‘420 application, and Yuse are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘420 application to include the crystallite size of the copper plating taught by Yuse as this range of crystallite size provides adhesion and current stability and is small enough to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.  The compositional ranges of the instant claims and those of the ‘420 application overlap and the courts have held where claimed prima facie case of obviousness exists.  See MPEP § 2144.05.  As such, the limitations of the instant claims are patentably indistinct from those of the ‘420 application.
Both instant claim 4 and claim 2 of the ‘420 application recite wherein the steel further contains at least one element selected from a group consisting of 0.1-0.4 mass% nickel, 0.1-1.8 mass% chromium, 0.1-0.4 mass% molybdenum, and 0.05-0.3 mass% vanadium.
Instant claim 13 recites where conductivity is 15-50% IACS, whereas claim 9 of the ‘420 application recites where conductivity is 15-80% IACS, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Both instant claim 14 and claim 12 of the ‘420 application recite a gold layer, a silver layer, or a tin layer on a surface (i.e. on a surface of the canted coil spring). 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-4, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 9, 11, 13, and 15 of copending Application No. 17/262,352 in view of Yuse et al. (JP 2009-001872, previously cited). 
Instant claim 1 recites a canted coil spring comprising a core wire and a copper plating layer, whereas claims 1 and 15 of the ‘352 application recite a copper-coated steel wire.  It is noted that the difference between the instantly claimed canted coil spring and the copper-coated steel wire of the ‘352 application pertains to the shape (i.e. a canted coil spring is a wire twisted into a helix), and the courts have held that a change in the shape of a material is considered obvious absent an objective showing that the particular configuration is significant to the material.  See MPEP § 2144.04(IV)(B).  Both instant claim 1 and claims 1 and 15 of the ‘352 application recite a core wire made of a steel; and a coating layer made of copper or a copper alloy (i.e. a copper plating layer instant claim 1 and claims 4 and 15 of the ‘352 application recite the steel having a pearlite structure.  Both instant claim 1 and claims 6 and 15 of the ‘352 application recite wherein the steel contains 0.5-1.0 mass% carbon, 0.1-2.5 mass% silicon, and 0.3-0.9 mass% manganese, with the balance being iron and unavoidable (i.e. inevitable) impurities.
Instant claim 1 differs from the claims of the ‘352 application insofar as reciting that the copper plating layer has a crystallite size of 220 ± 50 Å.  However, in a related field of endeavor, Yuse teaches a copper plating wire of a wire material (paragraph 0001), such as a PC steel wire, etc. (paragraph 0002).  Yuse teaches that the crystallite size of the copper plating is 50-250 Å (claim 7 and paragraph 0045) because smaller crystallite size may lead to a decrease in adhesion of the plated layer and a decrease in current stability of the wire and larger crystallite size cannot be stretched on the wire surface during wire drawing (paragraph 0045).  The crystallite size disclosed by Yuse overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the instantly claimed ranges has been presented.  
As the instant application, the ‘352 application, and Yuse are directed toward a steel wire plated with a layer of copper, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the ‘352 application to include the crystallite size of the copper plating taught by Yuse as this range of crystallite size provides adhesion and current stability and is small enough to be stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.  The compositional ranges of the instant claims and those of the ‘352 application overlap and the courts have held where claimed prima facie case of obviousness exists.  See MPEP § 2144.05.  As such, the limitations of the instant claims are patentably indistinct from those of the ‘352 application.
Instant claim 3 recites wherein the copper plating layer has a hardness of 75-130 HV, whereas claim 9 of the ‘352 application recites wherein the coating layer (i.e. the copper plating layer) has a hardness of 50-200 HV, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Both instant claim 4 and claim 7 of the ‘352 application recite wherein the steel further contains at least one element selected from a group consisting of 0.1-0.4 mass% nickel, 0.1-1.8 mass% chromium, 0.1-0.4 mass% molybdenum, and 0.05-0.3 mass% vanadium.
Instant claim 13 recites a conductivity of 15-50% IACS, whereas claim 11 of the ‘352 application recites a conductivity of 20-80% IACS, which overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 14 recites a gold layer, a silver layer, or a tin layer on a surface, and claim 13 of the ‘352 application recites a surface layer made of at least one metal of gold, silver, tin, etc.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells et al. (US PGPub. No. 2010/0029145, previously cited) in view of Kuroda et al. (US Pat. No. 6,372,056) and in view of Yuse et al. (JP 2009-001872, previously cited) and as evidenced by Prater Industries (NPL attached).
Claim 1: Balsells teaches a canted coil spring useful for industrial equipment, automotive applications, etc. (paragraph 0002) or that may be used as an electrical contact element and where the canted coil spring wire has a multi-metallic configuration of a temperature resistant metallic core with a highly conductive outer layer (paragraph 0005).  The canted coil spring wire may have a core (i.e. a core wire) of stainless steel, carbon steel, or other ferrous steels and an outer layer of copper, silver, etc. (paragraph 0041) (i.e. a copper plating layer of copper and covering an outer circumferential surface of the core wire) that may be formed by plating (paragraph 0010).  However, Balsells does not teach the claimed steel wire core as having the claimed composition and pearlite structure.
In a related field of endeavor, Kuroda teaches a spring steel that may be used for automotive parts (Col. 1, lines 6-11).  To have good shaving properties and capability of green drawing, Kuroda teaches that the spring steel should be pearlite alone or ferrite and pearlite together (Col. 1, line 56 to Col. 2, line 12).  The chemical composition of the spring steel is typically (in mass%): 0.38-0.85% C, 0.25-2.10% Si, 0.2-1.0% Mn, at least one optional component, and with the remainder being iron and inevitable impurities (Col. 4, lines 54-67).  These ranges each overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
As both Balsells and Kuroda teach steel spring wires, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Balsells to substitute the steel wire core taught by Kuroda as this is considered a substitution of one conventionally known steel spring wire for another, and one would have had a reasonable expectation of success.  However, neither Balsells nor Kuroda teach the crystallite size of the copper plating layer.

As Balsells and Yuse both teach copper plating on a steel wire, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kuroda-modified Balsells to include the crystallite size of the copper plating layer as taught by Yuse as this crystallite size is conventionally known to help adhesion of the plated layer and current stability of the wire as well as being capable of being stretched on the wire surface during wire drawing, and one would have had a reasonable expectation of success.
Claim 3: Both Balsells and Yuse teach that the wire may have a copper plating (Balsells, paragraph 0041; Yuse, paragraph 0002).  The hardness of copper is a material property and is conventionally known to one of ordinary skill in the art as being about 2.5-3 on the Mohs scale (i.e. about 77-99 HV) as evidenced by Prater Industries (NPL attached; Table of Hardness of Materials), which overlaps the claimed range.  See MPEP § 2144.05. 
Claim 4: Kuroda teaches where the spring steel may optionally contain one or more of 0.2-0.5% Ni, 0.65-1.5% Cr, 0.1-0.5% Mo, 0.05-0.50% V (Col. 4, lines 54-67).  Each of these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claims 5-6: Balsells teaches an embodiment wherein the multi-metallic coil spring may have an inner core of steel, a secondary layer that may be copper, and an outer layer that may be silver, platinum-iridium, palladium etc. (paragraph 0075) and another embodiment wherein the outer layer is a corrosion resistance or a wear resistant cladding layer (i.e. a hard layer that is a plating layer) that may be silver, nickel, palladium, platinum-iridium, etc. (paragraph 0076).  The hardness of these metals are conventionally known as evidenced by Hardness Table, where copper has a Mohs hardness of about 2.5-3 (i.e. about 77-99 HV), silver about 2.5-4, platinum-iridium about 6.5, palladium about 4.8, and nickel has a Knoop value of about 557 (i.e. about 529 HV) (Mohs hardness values in Table of Hardness of Material; Knoop value in Table of Comparison of Hardness Values).  Each of these materials have range of hardness value that overlaps being higher than the hardness of the copper plating layer.  See MPEP § 2144.05.
Claims 7-9: As outlined above regarding claim 5, Balsells teaches that the outer layer (i.e. hard layer) may be nickel, which has a hardness of about 529 HV.  This hardness value overlaps the claimed range.  See MPEP § 2144.05.  This hardness value of nickel is about 430-452 HV higher than the hardness value of copper (i.e. the hardness value of copper is about 77-99 HV as outlined above), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 14: Balsells teaches an embodiment wherein the multi-metallic coil spring may have an inner core of steel, a secondary layer that may be copper, and an outer layer (i.e. a layer on a surface of the canted coil spring) that may be silver, etc. (paragraph 0075) and another embodiment wherein the outer layer may be silver or tin, etc. (paragraph 0076).     
Claim 15: Balsells teaches an embodiment of a cylindrical electrical connector assembly having an electrical connector housing receiving a mating electrical connector pin and having pluralities of multi-metallic canted coil springs in electrical communication between the two (paragraph 0050).  The electrical connector pin includes electrical terminals (i.e. a first terminal and a .

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells et al. (US PGPub. No. 2010/0029145, previously cited) in view of Kuroda et al. (US Pat. No. 6,372,056) and in view of Yuse et al. (JP 2009-001872, previously cited) and as evidenced by Hardness Table (NPL attached) as applied to claim 1 above, and further in view of Izumida et al. (JP 2012-248495, previously cited).
Claim 2: The teachings of Balsells in view of Kuroda and Yuse regarding claim 1 are outlined above.  Balsells teaches a multi-metallic canted coil spring having a steel core and a conductive layer that may be copper. Kuroda teaches a pearlite steel composition for a steel wire (e.g. for the core of the spring).  Yuse teaches where the crystallite size of the copper plating affects its drawability, adhesion, and current stability.  However, none of these references teach the claimed lattice strain or a post-coiling process to remove strain.
In a related field of endeavor, Izumida teaches an oblique winding spring (i.e. a canted coil spring) used for a contact member (paragraph 0001) wherein the core wire may be steel and the outer layer may be copper, etc. so that a difference in Vickers hardness between the core wire and the outer layer of 350 or more (paragraph 0011).  After winding the spring, Izumida teaches a heat treatment at a temperature of 200-300 °C to remove strain and thereby increase strength of the spring and improve conductivity (paragraph 0051).  

Claim 13: Izumida teaches that the spring has high conductivity and may be configured to have ≥20% IACS depending on the area ratio of the outer layer (i.e. the copper layer), where a higher area ratio of the outer layer leads to higher conductivity (paragraph 0045).  This range of IACS overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells et al. (US PGPub. No. 2010/0029145, previously cited) in view of Kuroda et al. (US Pat. No. 6,372,056) and in view of Yuse et al. (JP 2009-001872, previously cited) and as evidenced by Hardness Table (NPL attached) as applied to claims 1 and 5 above, and further in view of Yamaoka et al. (JP H04-187335, previously cited).
Claim 10: The teachings of Balsells in view of Kuroda and Yuse regarding claim 1 are outlined above.  Balsells teaches a multi-metallic canted coil spring having a steel core and a conductive layer that may be copper. Kuroda teaches a pearlite steel composition for a steel wire (e.g. for the core of the spring).  Yuse teaches where the crystallite size of the copper plating affects its drawability, adhesion, and current stability.  However, none of these references teach the claimed ratio thickness of a hard layer to a thickness of the copper plating layer.
In a related field of endeavor, Yamaoka teaches a steel wire for a conductive spring (in section “Industrial Applications”) where the surface of a steel wire (i.e. a steel core) is coated with a layer of copper (i.e. a copper plating layer) and then the composite coated wire is further coated with a layer of Ni (i.e. a hard layer, as outlined above regarding claim 5) wherein the cross sectional area ratio of the copper layer is 5-40% and a thickness of the nickel layer is 2-25 µm (in section “the means for solving a technical problem”).  Table 1 lists the thickness of the copper layer and the thickness of the nickel layer for the examples, and the ratio of these thicknesses (i.e. thickness of Ni layer divided by thickness of Cu layer) range from 0.032 (5th example) to 0.95 (2nd example), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Yamaoka teaches where the cross sectional area of the copper layer affects conductivity of the composite wire independent of the thickness of the nickel layer (3rd paragraph of section “OPERATION”) and where the thickness of the nickel layer affects the occurrence of blue rust (i.e. corrosion resistance) (6th paragraph of section “OPERATION”). 

Claims 11-12: Yamaoka teaches that when the Ni layer is 1 µm, unevenness of the surface (i.e. at the interface of the nickel layer and the copper layer) leads to extremely thin portions of the nickel layer and blue rust is generated (6th paragraph of section “OPERATION”).  Since blue rust is particular to copper (section “Object of the Invention”), it would have been obvious to one of ordinary skill in the art before the effective filing date that the uneven surface at the interface of the nickel layer and the copper layer is a region where both copper and nickel exists (i.e. an alloy region containing copper from the copper layer and nickel from the hard nickel layer).
Claim 13: Yamaoka teaches where the cross sectional area of the copper layer affects conductivity of the composite wire independent of the thickness of the nickel layer (3rd paragraph of section “OPERATION”) and specific examples having IACS values ranging from 17.0% to 41.0% (Table 1), and this range of IACS values overlap the claimed range.  See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784